[SCORPION LETTERHEAD] April 5, 2011 VIA EDGAR SUBMISSION AND FACSIMILE (703) 813-6967 Ms. Effie Simpson U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 RE: Scorpion Performance, Inc. Form 10-K for the year ended December 31, 2009 Filed March 31, 2010 File No. 0-52859 Dear Ms. Simpson: In response to your request for additional information arising from our teleconference on March 22, 2011, we have prepared a more detailed analysis of our projected operations and the assumptions used to prepare them. The following table summarizes the key assumptions used to develop our operational budgets: SCORPION PERFORMANCE, INC. AND SUBSIDIARIES Summary Condensed Budget - Assumptions (Unaudited) Sales: Price increase initiated 10% 5% 0% 0% 0% 0% 0% Unit sales increase initiated as a result of new customer contracts and expanded volume with national distributors 23% 23% 29% 15% 10% 5% 5% Cost of Sales: Increase in production labor 15% 28% 41% 9% 17% 5% 5% Increase in supply costs 24% 10% 60% 5% 10% 5% 5% Increase in materials costs 43% 41% 39% 15% 10% 5% 5% Increase in contract labor 1% 0% 11% 55% 36% 5% 5% Increase in freight 23% 10% 9% 15% 10% 5% 5% Sales and Marketing: All components of sales and marketing, other than travel and entertainment 10% increase overprioryear 6.7% increase over prior year 4.9% increase over prior year 4.8% increase over prior year 4.5% increase over prior year 4.5% increase over prior year 4.5% increase over prior year Travel and entertainment decreased$1,000 increased $1,400 no increase increased $4,600 increased $1,000 increased $1,800 increased $1,400 General and administrative: All components of general and administrative, other than professional fees no increase over base year increased $71,000 over prior year increased $16,000 over prior year increased $54,438 over prior year increased $19,385 over prior year increased $36,665 over prior year increased $35,350 over prior year Professional fees reduced to no increase over prior year increased $10,000 over prior year increased $8,000 over prior year increased $5,000 over prior year increased $9,000 over prior year increased $9,000 over prior year The following table presents our operational budgets for the periods 2011 through 2017: SCORPION PERFORMANCE, INC. AND SUBSIDIARIES Summary Condensed Budget (Unaudited) +2012 Revenues, Net $ Cost of sales ) Gross profit 41.1% 41.0% 40.7% 42.1% 40.8% 40.8% 40.8% Expenses: Selling and marketing expenses Research and development Salaries and employee benefits General and administrative (Gain)Loss on sale of equipment ― Total operating expenses Other Income (Expense): Interest income ― Interest expense ― Total other income (expense) ― Pre-tax Income Taxes (offset by NOL) ― Pre-tax Income $ Based on our budget projections we have performed a discounted cash flow analysis of the above earnings on a quarterly basis utilizing a conservative 20% discount rate. The resulting net discounted cash flow was $4.8 million that is consistent with our previous test; therefore, we conclude that no further impairment of our long-lived assets is required. I believe that this response addresses your comments and that upon your review and approval, we will be able to file our 10-K for the year ended December 31, 2010 that will incorporate the relevant disclosures. If you require further clarification or if you have further questions, please contact me at (561) 906-3938. Respectfully yours, /s/Karen Rodgers, Controller cc:Mr. Robert Stopanio, President
